Co Oo DD mH FP WD HO

No i) i) i) bo — om am ec eC — — _ —_
- Lo i) — i) \o oo ~ ON Nn se Ww i) _ S

25

 

 

Case 2:19-cr-00243-JCC Document3 Filed 11/20/19 Page1of3

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, cakQ@R1 9-243 Jcc
ya INFORMATION

Vi

NICHOLAS “NIKKI” ARMSTRONG,

Defendant.

 

 

The United States Attorney charges that:
COUNT ONE
(Trafficking in Counterfeit Drugs)
On or about March 4, 2019, in King County, in the Western District of

Washington and elsewhere, the defendant, NICHOLAS “NIKKI” ARMSTRONG, did

intentionally traffic in goods, namely, pharmaceutical drugs, and knowingly used a

counterfeit mark on and in connection with such goods, that is, the Xanax trademark used

to identify a pharmaceutical product marked by Pfizer Pharmaceuticals.

All in violation of Title 18, United States Code, Section 2320(a)(4).
COUNT TWO
(Trafficking in Counterfeit Drugs)
On or about April 24, 2019, in King County, in the Western District of
Washington and elsewhere, the defendant, NICHOLAS “NIKKI” ARMSTRONG, did

Information: United States v. Armstrong - | UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oO Se SN DH DH HP WH YN

NY NHN DN KH KH WH KN KH KN KS |] HR Re Be ee Se eS eS ee
ao nN DN ON BP WW NY KF CO OBO CO HI HD NH BP WH HPO KH OC

 

 

Case 2:19-cr-00243-JCC Document3 Filed 11/20/19 Page 2of3

intentionally traffic in goods, namely, pharmaceutical drugs, and knowingly used a
counterfeit mark on and in connection with such goods, that is, the Xanax trademark used
to identify a pharmaceutical product marked by Pfizer Pharmaceuticals.

All in violation of Title 18, United States Code, Section 2320(a)(4).

COUNT THREE
(Trafficking in Counterfeit Drugs)

On or about May 14, 2019, in King County, in the Western District of Washington
and elsewhere, the defendant, NICHOLAS “NIKKI” ARMSTRONG, did intentionally
traffic and attempt to traffic in goods, namely, pharmaceutical drugs, and knowingly used
a counterfeit mark on and in connection with such goods, that is, the Xanax trademark
used to identify a pharmaceutical product marked by Pfizer Pharmaceuticals.

All in violation of Title 18, United States Code, Section 2320(a)(4) and 2.

ASSET FORFEITURE ALLEGATIONS

1. The allegations contained in Counts 1 through 3 of this Information are
hereby realleged and incorporated by reference herein for the purpose of alleging
forfeiture.

{Counts 1-3)

2. Pursuant to Title 18, United States Code, Section 2323(b), upon conviction
of any of the offenses alleged in Counts 1 through 3, the defendant, NICHOLAS
“NIKKI” ARMSTRONG, shall forfeit to the United States any property used, or intended
to be used, in any manner or part, to commit, or facilitate the commission, of that offense,
and also shall forfeit any property constituting, or derived from, any proceeds obtained,
directly or indirectly, as a result of the commission of that offense, including but not

limited to a judgment for a sum of money representing the property described in this

paragraph.

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

Information: United States v. Armstrong - 2
Oo Oo YI DH WH FB WH HY

mo NO NYO bt HO KN LH NH NO H&S =| — Fe HBR Oe Se ee
oN DN MH SP WH KH DD OBO fF aI HD NH FB WH PO —|SH OC

 

 

Case 2:19-cr-00243-JCC Document3 Filed 11/20/19 Page 3 of3

(Substitute Assets)

3. If any of the above-described forfeitable property, as a result of any act or

omission of the defendant,

a
b.
c.
d.

€.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third party;

has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

has been commingled with other property which cannot be divided

without difficulty;

it is the intent of the United States, pursuant to Title 18, United States Code, Section
2323(b)(2) and Title 21, United States Code, Section 853(p), to seek the forfeiture of any
other property of the defendant up to the value of the above-described forfeitable

property.

Information: United States v. Armstrong - 3

 

T. MORAN
Unitéd States Attorney

  

Assistant United States Attorney

   

MARIE M. DALTON
Assistant United States Attorney

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
